DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 1, 2021.  Claims 13 and 14 have been cancelled.  Claim 22 has been newly added.  Thus, claims 1-12 and 15-22 are pending.  Claims 1 and 22 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-12 and 15-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 20160353661 to Caldeira et al. (hereinafter “Caldeira”), discloses a robotic device that includes a sensor configured to collect plant data regarding a flower of the plant. The device includes a collection device 230 that includes a moist surface. Robotic device 200 may include a tank for fluid to be passed to the surface of collection device 230. The fluid may have adhesive properties.  The device includes a motor for propulsion may include an electric motor that draws current from a battery or another electricity source and uses the current to power 
With respect to independent claim 1, Caldeira, taken singly or in combination with other prior art of record, does not disclose or teach a device shaped of a bee comprising two cameras located on the front of the head, said cameras being used to capture digital images that are fed to the one or more processors for pattern recognition processing wherein the underside of the body is covered by a swatch of Velcro fastening tape for pollen collection, said fastening tape made of two opposing pieces of fabric, one piece with a dense arrangement of tiny nylon hooks and the other piece with a dense nylon pile, in combination with other limitations of the claim.
With respect to independent claim 22, Caldeira, taken singly or in combination with other prior art of record, does not disclose or teach a device shaped of a bee comprising two cameras located on the front of the head, said cameras being used to capture digital images that are fed to the one or more processors for pattern recognition processing; wherein the underside of the body is covered by a swatch of fastening tape for pollen collection, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661